 338DECISIONSOF NATIONALLABOR RELATIONS BOARDSan Antonio Portland Cement CompanyandUnitedCement,Lime&Gypsum Workers InternationalUnion,AFL-CIO. Cases 23-CA-7182, 23-CA-7281, 23-CA-7360, 23-CA-7415, and 23-CA-764812 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 21 May 1980 Administrative Law JudgeJames T. Barker issued the attached decision. TheGeneral Counsel,the ChargingParty,and the Re-spondent filed exceptions and supporting briefs,and the Charging Party filed an answering brief tothe Respondent's exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsonly to theextent consistentwith thisDecision and Order.1.We agree with the judge that, during the 8months following the election held on 17 March1978,the Respondent violated Section 8(a)(5) and(1) of the Act by instituting the following changesaffecting unit employees,without notice to or bar-gainingwith the Union:transferring order roomemployees to the scale house and assigning to themthe "weighmaster"function, thereby changing theduties of the bulkloaders and causing the assign-ment of bulkloaders Ramon Gomez and MarioDeLeon to lower paying classifications; eliminatingcertain powerhouse job classifications, resulting inthe transfer of Danny Castillo, Fred Contreras,JohnHernandez,andGeorgeMcKee to lowerpaying classifications;eliminating the swing shift inthe powerhouse;eliminating the oiler's job in thetruck maintenance shop;and reclassifying assistantbricklayer Francisco Torres to a lower paying po-sition.During that period,on 8 September 1978,the Board certified the Union as collective-bargain-ing representative.It is well settled that, absentcompellingeconomicconsiderations,unilateralchanges in terms or conditions of employmentpending determinationof objectionsand challengesare made at an employer's peril.SeeMike O'Con-nor Chevrolet,209 NLRB 701, 703 (1974). We alsoagree with the judge that the Respondent furtherviolated Section 8(a)(5) and(1) in 1979 byunilater-ally changing the medical and health benefits of-fered to employees and granting a general wage in-crease.'The Respondent has shown no compellingeconomic considerations to justify its unilateralacts.2.Althoughwe likewise agree with the judgethat the Respondent violated Section 8(a)(5) and(1) by refusing to bargain with the Union over itsforced retirementof J. J.Garcia,we emphasizethat the violation we find is not a"unilateralchange"like the violations set forth above.Rather,we find a refusal to bargain,on the Union's re-quest,over a mandatory subject of bargaining.3.The Charging Party excepts to the judge'sfailure to find that the Respondent's "policy" ofpermitting only employee witnesses rather than aunion representative, consistent with its refusal torecognize the Union,violated Section 8(a)(1). Sucha violation was neither alleged in the complaint norurged during the hearing.In these circumstances,thematter has not been fully litigated and we,therefore,find no merit in this exception.For the same reason,we find merit in the Re-spondent's exception to the judge's conclusion thattheRespondent'sunilateral act of requiring em-ployees to sign copies of the work rules on 10 May1978 violated Section 8(a)(5) and (1). The violationwas not alleged in the complaint,the complaintwas not amended at the hearing,and the GeneralCounsel'smemorandum to the judge sought nosuch finding. SeeBelcher Towing Co.,265 NLRB1258, 1271 (1982);ChandlerMotors,236NLRB1565 (1978).4.The judge found that the Respondent had notviolated Section 8(a)(1) by depriving four employ-ees of their right to union representation at discipli-nary interviews underNLRB v. J. Weingarten, 420U.S. 251(1975).We agree as to three of the em-ployees, but find a violation with respect to Rich-ard Gomez.Thus,with respect to Mario Aranda and PedroEstrada,the record fails to show that either re-quested representation.The SupemeCourt'sWein-gartendecision is premised on the employee'shaving made such a request. Moreover,we agreewith the judge that neither interview was investiga-tory; both were conducted in order to inform theemployees of predetermined discipline.SeeBatonRouge Water Works,246 NLRB 995 (1979).We likewise agree that the purpose of PlantManager Dimick's interview with Jesus Contreraswas to announce the discipline to be imposed.After reading to Contreras the disciplinary report,which stated that Contreras would be suspended'We have included in our Order a provision inadvertently omitted bythe judge requiring the Respondent,if requested by the Union,to restorethe health and medical benefits in effect before the unilateral change277 NLRB No. 36 SAN ANTONIO PORTLAND CEMENT CO.for 3 weeks, Dimick asked whether Contreras hadany excuse for not calling in to notify the Compa-ny that he would remain away from work. Weconclude that in asking this question, Dimick wasseeking to initiate a dialogue to make sure thatContreras understood the reasons for the disciplineand was not seeking further evidence in support ofits action. SeeTexaco, Inc.,246 NLRB 1021, 1022(1979).Accordingly, the Company did not violateSection 8(a)(1) by not permitting Contreras' chosenrepresentative,Alfonso Lopez, to speak at theinterview.The Company did violate the Act, however, bysilencing Lopez at Gomez' interview. Gomez wasinterviewed because he dozed off on the job. Athis first interview, Personnel Manager Manuel Ga-lindo asked Gomez why he had slept, and Gomezresponded that he had been feeling ill recently, andhad seen a doctor and was taking prescribed medi-cine.Gomez gave Galindo a copy of his prescrip-tion.Upon attempting to elicit from Gomez thefact that he had not had a day off in 2 weeks,Lopez was cut off by Dimick who said that Lopezwas present merely as a witness and was not sup-posed to speak. Two days after this meeting, com-pany managers again summoned Gomez and in-formed him that he would be suspended for 4 days.The fact that Gomez was using medication at thetime he fell asleep was reported on the disciplinaryreport and appears to have been a mitigating cir-cumstance.In these circumstances,we disagree with thejudge that the first interview was for the purposeof announcing predetermined discipline. Rather, wefind that the interview was clearly investigatoryand Gomez had a right underWeingartento berepresented at that meeting. By silencing Lopez,company managers denied Gomez that right andthereby violatedSection 8(a)(1) of the Act.THE REMEDYWe shall order the Respondent to remedy itsunilateral changes by bargaining with the Unionover the changes and by paying backpay to thoseemployees who were reclassified to lower payingpositions or who otherwise suffered financial lossas a resultof theRespondent's unilateral actions.2The Respondent's backpay liability, plus interest, 32Although we agree with the judge that the Respondent did not vio-late Sec. 8(a)(3) or(4) by "constructively"discharging bulkloader MarioDeLeon, we find the record is clear that DeLeon's resignation was thedirect result of the Respondent's unlawful action in unilaterally transfer-ring him to a lower paying and more onerous job.We therefore do notadopt the judge's recommended tolling of the Respondent's backpay obli-gation asof the date of DeLeon's resignation3 SeeIsis Plumbing Co,138 NLRB 716 (1962),Florida Steel Corp,231NLRB 651 (1977).339shall run from the date of the changes until the ear-liest of the following conditions is met:(1)mutualagreementis reached with the Union relating tosubjects about which the Respondent is required tobargain;(2) good-faith bargainingresults in a bonafideimpasse;(3) the failure of the Union to com-mence negotiations within 5 days of the receipt oftheRespondent's notice of its desire to bargainwith the Union; or (4) the subsequent failure of theUnion to bargain in good faith.By ordering backpay, we seek to compensate theemployees for thelossesthey suffered as a result oftheRespondent's unlawful acts, to restore thestatus quo that existed before the Respondent ig-nored its statutory obligation to bargain, and to re-store to the Uniona measureof economic: strengthso that meaningful bargaining may occur. While itisnot certain that good-faith bargaining wouldhave resulted in actions different from those unilat-erally taken by the Respondent, the uncertaintymust be taxed against the wrongdoer rather thanagainst the innocent employees.4On the other hand, we shall not order the Re-spondent to reinstate the employees to their formerclassifications, to reinstate the swing shift in thepowerhouse, or toreassignthe weighmaster func-tion back to the bulkloaders. In the circumstancesof this case, we believe that such an order wouldcause unnecessary disruption of the Respondent'soperations and that the other aspects of our orderfully remedy the unfair labor practices.Finally,we agree with the Charging Party thatthe judge failed to recommend complete relief withrespect to the Respondent's refusal to bargain overGarcia's forced retirement. Accordingly, we shallorder the Respondent, in addition to bargainingwith the Union over Garcia's retirement, to payGarcia at the rate he received when last in the Re-spondent's employ from 5 days after the date ofthisDecision and Order until the occurrence of theearliest of the following conditions: (1) the date theRespondent bargains to agreement with the Unionwith respect to Garcia's retirement; (2) a bona fideimpasse in bargaining; (3) the failure of the Union4 See generallyLeeds & Northrup Co v. NLRB,391 F 2d 874,880 (3dCir 1968),which alsoinvolved unilateral employer conduct in violationof Sec.8(a)(5) and(1),where the court recognized that the Board is ef-fectuating the policies and purposes of the Act by resolving the doubtagainst the party found to have violated the Act As the court pointedout "Retroactive enforcement must always contain in it some element ofhardship on the employer,but a failure to grant back pay imposes at leastan equal hardship on the employees "Moreover,the Supreme Court has recognized that the Board is entitledto use a backpay remedy to restore, as nearly as possible, the status quoante,to deter unfair labor practices,to prevent a respondent from gainingan advantage from his unfair labor practices,and to protect employeesfrom economic loss during the inevitable delays inherent in the adminis-trative process.NLRB v J H. Rutter-Rex Mfg. Co,396 U S 258 (1969) 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDto request bargaining within 5 days of this Decisionand Order, or to commence negotiations within 5days of the Respondent's notice of its desire to bar-gain with the Union; or (4) the subsequentfailureof the Union to bargain in good faith; provided,however, that in no event shall this sum be lessthanGarciawould have earned for a 2-weekperiod at his normal wage rate when last employedby the Respondent. SeeTransmarineNavigationCorp.,170 NLRB 389 (1968).AMENDED CONCLUSIONS OF LAW1.Delete from paragraph 4: "By requiring unitemployees to sign copies of the work rules whichhad been in effect."2.Insert the following as paragraph 5, and re-number subsequent paragraphs accordingly."5.By instructing the union representative ofemployee Richard Gomez to remain silent duringan investigatory interview which Gomez was re-quired to attend,theRespondent unlawfully de-prived Gomez of counsel and assistance during theinterview,thereby violating Section 8(a)(1) of theAct.ORDERThe National Labor Relations Board orders thattheRespondent, San Antonio Portland CementCompany, San Antonio, Texas, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Depriving any employee of his rightto unionrepresentation at an investigatory interview whichthe employee reasonably believes mightresult indisciplinary action, and requiring such representa-tive toremainsilent during the interview.(b) Refusing to bargain collectively with UnitedCement, Lime & Gypsum Workers InternationalUnion, AFL-CIO as the exclusive bargaining rep-resentative of the employees in the appropriateunit:All production and maintenance employees, in-cluding all the employees in the Quarry De-partment, Shipping Department, Kiln Depart-ment, Finishing Mill Department, Slurry MillDepartment, Powerhouse Department, PlantOfficeDepartment,Maintenance and RepairDepartment, Electrical Department, Laborato-ry Department, Oiler Subsection as well as theplant clerical employees,leadmen,truckdriv-ers, and mechanics, but excluding all other em-ployees, including office clerical employees,order clerks, guards, watchmen, and supervi-sors as defined in the Act, employed by Re-spondent at its San Antonio, Texas plant.(c)Unilaterallyreassigningor reclassifying em-ployees, eliminating job positions or classifications,eliminating shifts, and granting wage increases andimproved benefits.(d) Refusing to bargain with the Union concern-ing the forced retirement of Jose Juan Garcia.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) In the manner and to the extent defined inthe section of this Decision and Order entitled"The Remedy," make Mario DeLeon, RamonGomez, Danny Castillo, Fred Contreras, John Her-nandez,GeorgeMcKee, Jesus Contreras, andFrancisco Torres whole for any loss of pay whichthey may have incurred as a result of their reclassi-fication,reassignment,and/or elimination of jobcategory, as the case may be.(b)To the extent that employees employed onthe swing shift in the powerhouse may have in-curred a loss of pay as a result of the elimination ofthe swing shift in December 1978, the Respondentshallmake those employees whole for such loss ofpay, plus interest, in the manner and to the extentordered in the section of this Decision and Orderentitled "The Remedy."(c) Pay Jose Juan Garcia his normal wages forthe period set forth in the section of this Decisionand Order entitled "The Remedy."(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of this De-cision and Order.(e)On request, bargain in good faith with theUnion as the exclusive collective-bargaining repre-sentative of all employees in the aforesaid appropri-ate bargaining unit with respect to the retirementof Jose Juan Garcia, the -transfer of the orderroom, and the elimination of the swing shift in thepowerhouse.(f)On request of the Union, restore the medicaland health benefits which were in effect -before 1May 1979.(g) Post at its San Antonio, Texas plant copies ofthe attached notice marked "Appendix."5 Copies5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " SAN ANTONIO PORTLAND CEMENT CO.of the notice, on forms provided by the RegionalDirector for Region 23, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board has foundthat,we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT refuse to recognize and bargainwith United Cement, Lime & Gypsum WorkersInternationalUnion,AFL-CIO as the exclusiverepresentative of our employees in the followingunit:All production and maintenance employees, in-cluding employees in the Quarry Department,Shipping Department, Kiln Department, Fin-ishingMillDepartment, Slurry Mill Depart-ment, Powerhouse Department, Plant OfficeDepartment, Maintenance and Repair Depart-ment, Electrical Department, Laboratory De-partment, Oiler Subsection as well as the plantclerical employees, leadmen, truckdrivers andmechanics, but excluding all other employees,includingofficeclericalemployees,orderclerks, guards, watchmen, and supervisors asdefined in the Act, employed by Respondentat its San Antonio, Texas plant.341WE WILL NOT refuse to bargain with the Unionby unilaterally reassigning or changing the job clas-sificationsof employees in the unit describedabove; eliminating job positions and/or classifica-tions in the powerhouse; eliminating the swingshifts in the powerhouse; eliminating the position ofoiler in the maintenance shop and assigningpreven-tivemaintenance duties formerly performed by theoiler in the maintenance shop to maintenance me-chanics; eliminating the job classification of assist-ant bricklayer and reassigning Francisco Torres,who was employed in that position.WE WILL NOT refuse to bargain collectively withthe Union concerning the retirement of Jose JuanGarcia.WE WILL NOT refuse to bargain collectively withthe Union by bypassing the Union and unilaterallymodifying the wages and the medical and healthbenefits of employees.WE WILL NOT deprive any employee of his rightto union representation at an investigatory inter-view which the employee reasonably believes mayresult in disciplinary action and WE WILL NOT re-quire the union representative or witness to remainsilentthroughout the interview.WE WILL make whole the following employeesfor anyloss of earningsthey may have suffered asa result of our unilateral actions as well as employ-ees who were employed on the swing shift in thepowerhouse in December 1978 and who sufferedloss of pay as a result of our unilateral eliminationof the swing shift in the powerhouse in December1978:Mario DeLeonJohn HernandezRamon GomezGeorge McKeeDanny CastilloJesus ContrerasFred ContrerasFrancisco TorresSAN ANTONIO PORTLAND CEMENTCOMPANYTheodore Arter, Esq.,for the General Counsel.Fulbright & J'aworski,by Brian S.Greig,Esq.,andJeffKuhn, Esq.,of Houston,Texas, for the Respondent.Edwin Benn,Esq.(Asher,Goodstein,Pavalon,Gittler,Greenfield &Segall),ofChicago—Illinois,for theCharging Party.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge. Thiscase was heard before me on September 24, 25, and 26,1979,pursuant to separate complaints and notices ofhearing duly issued by the Regional Director for Region23 of the National Labor Relations Board and an order 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsolidating cases issued on September 13, 1979, by theRegionalDirector.The proceedings were commencedpursuant to charges and amended charges filed byUnited Cement, Lime & Gypsum WorkersInternationalUnion,AFL-CIO (the Union). In their composite thecomplaints allege violations of Section 8(a)(1), (3), (4),and (5)of the National LaborRelationsAct (the Act).'During the course of the hearing, the parties were pro-vided full opportunity to make opening statements, to ex-amine and cross-examine witnesses, to introduce relevantevidence, and to file briefs with me. The parties timelyfiled briefs.2On the entire record in this case, my observation ofthe demeanor of the witnesses, and the briefs of the par-ties, I make the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material herein, Respondent has been acorporation duly organized under the laws of the Stateof Texas, and has maintained its principal office andplace of business in San Antonio,Texas, where it is en-gaged in the processing and manufacturing of cement.During the calendar year immediately preceding theissuance of the separate complaints herein,Respondentpurchased and received goods and materials valued inexcess of$50,000 directly from points and places outsidethe State of Texas.On these facts,whichare not in dispute,I find thatRespondent is, and has been at all material times, an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, at all times materialherein,the Unionhas been a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNLAWFUL CONDUCTA. Pertinent Facts1.Background factsAt all times material herein, the following named indi-viduals occupied the position set forth opposite their re-spective name:R. B. Jackson-vice presidentWilliam Hopper-vice presidentWilliam Dimick-plant managerSylvester Sorola-assistant plant managerManuel Calindo-personnel manageriRespondent concedes service and receipt of the various charges andamended charges,and no legitimate 10(b) issue exists herein2On December 5, 1979, a reply brief filed by counsel for Respondentwas received, together with a request for leave to file same and for itsreceipt.Thereafter, on December 10, 1979, counsel for the ChargingParty filed a motion to strike Respondent's reply brief The brief has beenreceived and considered and the motion of the Charging Party is denied,for I discern no prejudice evolving from my discretionary decision to re-ceive the reply brief.The supervisory status of these individuals is conceded.At pertinent times on and after April 23, 1978, MarioDeLeon has been president of the Union, and at all rele-vant times on and after September 14, 1978, AlfonsoLopez has been chairman of the Union's negotiating andgrievance committee.An organizing campaign commenced in December1977 among Respondent's employees at the San Antonioplant.Thereafter, pursuant to a Stipulation for Certifica-tionUpon Consent Election in Case 23-RC-4611, anelection was held on March 17, 1978, under the supervi-sionof theRegionalDirector in the following describedunit of Respondent's employees:All production and maintenance employees, in-cluding all employees in the Quarry Department,Shipping Department, Kiln Department, FinishingMillDepartment, Slurry Mill Department, Power-house Department, Plant Office Department, Main-tenance and Repair Department, Electrical Depart-ment, Laboratory Department, Oiler Subsection aswell as plant clerical employees, leadmen, truck-drivers and mechanics, but excluding all other em-ployees, including office clerical employees, orderclerks, guards, watchmen and supervisors as definedin the Act, employed by Respondent at its San An-tonio, Texas plant.The tally of ballots disclosed 98 votes for and 72 againstthe Union, leaving determinative 39 challenged ballots,including1void ballot. Thereafter, on March 24, Re-spondent filed timely objections to conduct affecting theresults of the election, alleging, in substance, that super-visory employees assisted the Union by engaging in or-ganizationalactivities. Subsequently, on May 24 and 25 ahearing on objections and challenges was held before aduly designated hearing officer, at which time Respond-ent and the Union were afforded the opportunity topresent witnesses and/or other evidence. About July 13,the hearing officer issued his report to the Board, recom-mending that Respondent's objections be overruled, theresults of the election be upheld, and the Board certifytheUnion as the exclusive collective-bargaining repre-sentative of the employees in the appropriate unit. OnSeptember 8, 1978, the Board issued its Decision andCertification of Representative which adopted the hear-ing officer's findings and recommendations, and certifiedthe Union. Then, on October 3, the Union filed a chargealleging violations of Section 8(a)(5) and (1) of the Act.A complaintwas issuedby theRegionalDirector on Oc-tober 13, alleging violations of Section 8(a)(5) and (1) ofthe Act, arising, inter alia, from Respondent's refusal torecognize and bargain collectively with the Union as theexclusive collective-bargaining representative of the em-ployees. In due course, on March 5, 1979, the Boardissued a decision and order finding, in pertinent part, thatsince about September 25, 1978, and thereafter, Respond-ent had refused to bargain collectively with the Union.(240 NLRB 1168.) On February 15, 1980, on applicationof the Board, the Fifth Circuit Court of Appeals en-forced the Board's decision.NLRB v. Antonio-Portland SAN ANTONIO PORTLAND CEMENT CO.Cement Co.,611 F.2d 1148 (5th Cir. 1980); petition forrehearing denied April 8, 1980.2.The alleged unlawful conducta.The unilateral action(1)Modification of past practice-disciplinaryproceduresManuel Galindo became personnel manager and safetycoordinator on November 1, 1976, following a longperiod of service in another capacity with Respondent.Changes discernible to employees were accomplishedduring Galindo's first year as personnel manager.3 Ga-lindo entered his newassignmentconvinced of the neces-sity of improving the recordkeeping system utilized fordisciplinary purposes. In January 1977, Galindo posted alistof 19 rules which had been formulated in 1972 andnominally applied thereafter. Posted also in this timeframe was a written notice enunciating and outlining aprogressive disciplinary procedure providing for:1st violation-warning or 1 week's suspension with-out pay, according to circumstances.2nd violation-2 weeks' suspension without pay.3rd violation-termination of employment.Later, in December 1977, Galindo formulated two addi-tionalwork rules which he combined with the existingrules to form a set of 21 rules which he posted on thebulletin board near the timeclock on December 15, 1977.The first of the two new rules dealt with criminal activi-ty affecting company property or resulting in absencefrom work, and the second provided as follows:21.Unless there are extenuating circumstances, ab-sence without advance notice, or quitting withoutadvance notice is cause for immediate discharge andno employee will be rehired under these circum-stances.Galindo did not distribute the new set of work rules tothe existing complement of employees following theirposting in mid-December, but he directed that thereaftereach new employee should ibe given a copy of the workrules upon entering employment.4On February 1, 1978, William Hopper assumed the po-sition of plantmanager.Soon thereafter he and Galindoconferred in a series of meetings concerning plant disci-pline as well as related recordkeeping and documentationprocedures. Following these meetings, changes were ef-fectuated. Pursuant to a decision reached at the meeting,employeescounseledfor any reason would receive acopy of the documents pertinent to the counseling ses-sion.Employees became aware of writeups in circum-3 Francisco Torres so testified°The testimony of Manuel Galindo, Alfonso Lopez, and documentaryevidence of record establishes the foregoing Lopez lacked certitude as towhen he first saw the list of 21 work rules, but he testified with assurancethat he observed the letter announcing a new, three-step policy of disci-pline posted on the plant bulletin board together with a list of work rulesinDecember 1977 or January 1978 I find, based on Galindo's testimony,that the list which Lopez observed was the revised list of 21 work rules343stances in which previously no writeup had been present-ed to them. Discipline became more firm. Companypolicy requiring employees to call in when absent wasclarified,employees were required under the clarifiedcall-inrule to notify the Company of their intention tobe absent from work, and 10 absences were defined assufficient to justify an informal notice that the "dangerzone" had been reached.5 The existing; three-step policyof levying discipline was surplanted with a policy lodg-ing with management and supervision the discretion totailor the severity of discipline to the "'seriousness of theoffense." Under this policy each breach of discipline wasexamined separately, and management was given the dis-cretion of terminating an employee f'or a first offensedeemed sufficiently flagrant or serious to warrant suchaction.Galindo became aware that employees either didnot know the work rules or were protesting that theyhad not been informed of them.On May 10, 1978, each employee then comprising thework complement was presented with a set of the 21work rules and requested to sign it thus signifying re-ceipt and awareness of the rules. This was accomplishedon a payday in coordination with the distribution of pay-checks, and was the first time these rules had been indi-vidually presented to the existing unit of employees. Thismethod of distribution was decided upon as a record-keeping device to furnish proof to management of em-ployees' knowledge of the existence of the rules.6At all relevant times, it has been Respondent's practiceto record disciplinary actions taken against employees ona form appropriate for that purpose, and the completedform has been maintained in Respondent's personnelrecords. A form entitled "Record of Reprimand and Dis-ciplinary Action" was in use when Galindo became per-sonnel manager, and he continued to use this form whichmade no provision for the entry of employee responses,contentions, or positions in answering charges by theCompany of an asserted breach of work rules. In Febru-ary 1978, Galindo received from a supplier a pad offorms entitled "Employee Warning Record," which con-tained space for employee responses. After conferringwith Hopper in February, Galindo used these new formsin some personnel action and ordered a supply of them.Prior to March 17, the date of therepresentation elec-tion, the new form had been utilized in some personnelactions but the older form was also used in others. Thesupply of new forms was received in April, after theelection.A supply of interplant communication forms,known as speed letters, was also received in April butthese forms had been widely used since 1976.75A memorandum clarifying this earlier revised policy was distributedin November 19786The credited testimony of Manuel Galindo and documentary evi-dence or record supports the foregoing. The record otherwise clearly es-tablishes the facts surrounding the presentation of the work rules to em-ployees on May 107The credited testimony of Manuel Galindo and documentary evi-dence of record supports the foregoing findings I have carefully evaluat-ed the testimony of witnesses called by the General Counsel, particularlythe testimony of Albert Seguin and Alfonso Lopez, which is either di-rectly or inferentially inconsistent with these findings I reject that testi-mony. I do so on the conviction that Galindo testified credibly with re-Continued 344DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) The transfer of order room employeesIn the latter part of 1977 or in early 1978, Robert Tie-deman,Respondent's trafficmanager,with supervisoryresponsibility over the order room employees,was in-formedby VicePresident Jackson that a decision hadbeen reached to move the order room from its existinglocation in the office area to a new location in the scalearea of the plant.Jackson informed Tiedeman that themove would take place in approximately 6 months andthat its purpose was to facilitate the efficient movementof traffic and to improve communications and relationswith customers.The move had been a topic of conversa-tion in the plant for a period of time prior to late 1977. Itwas necessary for the Company to build a new facilityand the move was not accomplished until about July 3,1978, at which time Respondent transferred its orderroom employees from the main office facilities erected initsproduction and maintenance area. The workplace ofthe transferred employees in the new facility was in thescale house where trucks were weighed.Uponthe trans-fer of the order clerks to the scale-house area, the task ofweighing trucks was transferred from six employees inthe bulk loading department to the order clerks. Thetransfer of the order room employees and the realign-ment of work assignments was accomplished without no-tification to or consultation with the Union."(3) The elimination of jobs and classifications(a) Bulkloader assignmentsPrior to July 3, 1978, a group of six unit employeesperformed bulkloading duties. These includedMarioDeLeon, J. J. Garcia, Ramon Gomez, Lupe Sanchez,Albert Seguin, and Jesse Rodriguez. On July 3, WilliamHopper, Respondent's vice president, informed DeLeonthat his services in the scale room would no longer beneeded. As a consequence, DeLeon was reclassified frombulkloader to laborer, suffering an hourly loss in wagesapproximating $1.50. Similarly, Ramon Gomez was as-signedto a job in the storeroom. As found, after July 3the bulkloaders ceased performing the weighing func-tions and theirassignmentrelated solely to the loading oftrucks.9(b) Powerhouse assignmentsAbout July 15, 1978, Respondent eliminated job posi-tions and/or classifications in its powerhouse facilityspect to the time and method of obtaining the new employee warningrecord forms, and documents in evidence support the use of that formprior to the election The testimony of Seguin with respect to the receiptof a supply of forms, including the employee warning record form andthe speed letter form, is based on speculation, deduction, and inferencewhich I conclude lacks merit. The testimony of Lopez with respect tothe utilization of the employee warning record was based on recollectionand is refuted by documentary evidence of recordBThe foregoing is based on admissions contained in Respondent'sanswer to the consolidated complaint and the credited testimony ofRobert Tiedeman, Betty Aramendia, and RandyBrust.I have also con-sidered the testimony of Mario DeLeon, but credit it only to the extent itis consistent with the above findings. I have also evaluated the testimonyof Albert Seguin, Jesse Rodriguez, and Jose Juan Garcia.6The credited testimony of Mario DeLeon, Albert Seguin, andManuel Galindo establishes the foregoingwhich resulted in the displacement and/or changes inwork assignments in the bargaining unit. Danny Castillo,Fred Contreras, John Hernandez, and George McKeewere transferred from their powerhouse assignments tolower paying jobs elsewhere in Respondent's oper-ation.10Subsequently, in December 1978, Respondent eliminat-ed the swing shift in the powerhouse. The swing shiftprocedure of assigning work to powerhouse employees,which had been in effect for several years prior to De-cember 1978, allowed powerhouse employees to sched-ule days off during normal workweeks. Subsequent toDecember 1978, powerhouse employees worked 7 daysper week. Respondent effectuated these changes withoutnotification to, or consultation with, the Union.Prior to the Board election on March 15, 1978, theswing shift in the powerhouse had periodically beenchanged and swing shifts in the electric and mechanicalrepair departments had been eliminated. Respondent con-tends that it had no obligation to notify or bargain col-lectivelywith the Union over the elimination of jobs inthe powerhouse because the Union had been improperlycertified.Respondent further contends that the swingshift in the powerhouse was eliminated prior to the elec-tion and that its elimination was fully consistent withpast practice concerning that department and other de-partments similarly situated.I I(c) The C mechanic position-Fred ContrerasFredContrerasenteredRespondent's employ inAugust 1972. His initial classification was that of laborer,assigned to no specific department. In March 1974 hewas assignedto the powerhouse where he served first asan enginewiper then as a C mechanic, to which job hewas promoted in January 1978. Hisdesignation as a Cmechanic came during his probationary periodas an em-ployee in that job classification. His hourlycompensationwas at the rate of $5.79. On July 15, 1978, Contreras wasinformed by Galindo that the Companywas cuttingdown on personnel in the powerhouse and Contreras didnot have sufficient seniorityto remain.Contreras was re-assigned as a laborer,and his hourly compensation wasreduced to $4.89 per hour. Following hisreassignment,Contreras also workedon an asneeded basisas a cementmill helper. He did not return to the C mechanicclassifi-cation.12(d) ThemaintenancetechniciansPrior to September 27, 1978, Jesus Contreras was em-ployed in the truck maintenance shop as an oiler, per-forming preventive maintenance work. Robert Guerraand Jesse Rodriguez were employed in the truck mainte-nanceshop as mechanics. Contreras was responsible forperforming maintenance work on front-end loaders, small10 George McKee worked only 1 day outside the powerhouse, but hisjob classification in the powerhouse was changed. He received a lowerhourly rate as a result11The foregoing is based on admissions contained in Respondent'sanswer and a consideration of the testimony of George McKee andManuel Galindo.12 The credited testimony of Fred Contreras establishes the foregoing. SAN ANTONIO PORTLAND CEMENT CO.pay loaders, dump trucks, pickup trucks, and other vehi-cles.Prior to September 27, neither Guerra nor Rodri-guez performed these preventive maintenance duties.About August 23, Contreras was instructed by Galindoto obtain medical releases both from his personal physi-cian and the company doctor clearing him for generalduty and releasing him from any medical limitationswhich may have pertained as a result of a back injurywhich Contreras sustained in 1976. An employee changeof status form was issued by Galindo in connection withthis directive.Contreras was in layoff status until lateSeptember when he received medical clearance to returnto duty. On September 27 Contreras was informed byGalindo that the oiler's job in the truck maintenanceshop had been eliminated and Contreras was given achoice of two different positions. He considered the alternatives for a short period of time and during thatperiod experienced a decrease in hourly pay. Contrerasdecided to accept assignment as a kiln operator- helper.The new assignment constituted a reclassification and achange in the location within the plant where Contrerasperformed his work duties. The kiln helper's position of-fered a greater opportunity for job advancement thanhad the oiler position. After Contreras left his oiler posi-tion, the preventive maintenance duties which he hadperformed were performed by Guerra and Rodriguez.They protested these added duty requirements to PlantManager William Dimick. Respondent did not notify theUnion of the contemplated changes in the duties of Con-treras,Guerra, or Rodriguez and did not bargain collec-tively with the Union concerning these changes.13(e)Elimination of assistant bricklayer classificationand reassignmentof TorresFrancisco Torres was employed as an assistant brick-layer in the kiln for a period of approximately 2 yearsprior to November 25, 1978. On November 25, Torreswas informed personally and by letter that his job classi-ficationwas being changed from assistant bricklayer tolaborer effective immediately.This change was effectuat-ed on the first workday following November 25, and thehourly pay of Torres was reduced from $6.41 to $4.89.This change was effectuated without notification to orcollective bargaining with the Union.1413The foregoing is based on the credited testimony of Jesus Contreras,Manuel Galindo, Robert Guerra, Jesse Rodriguez, and William Dimick14The foregoing is based on the credited testimony of FranciscoTorres and documentary evidence of record. I have considered the con-tents of the pretrial affidavit of Torres in light of his testimony as he ap-peared as a witness before me, and I conclude, contrary to Respondent,that Torres was not a supervisor within themeaning ofSec 2(11) of theAct during the period of time when he served as assistant bricklayer Hiscredited testimony of record convinces me that, contrary to the facial im-plications of his pretrial affidavit, Torres' direction of the small group ofbricklayers and helpers with whom he worked was routine in nature, andhe possessed no authority to hire or to otherwise affect employee status,or to effectively recommend such action Any role which Torres mayhave played in this latter regard was invariably subject to the independ-ent judgment of his superiors, and it appears that any authority whichTorres possessed to arrange overtime work was accomplished withinwell-defined, established, and circumscribedlimitationscontrolled byTorres' managers345(4) The general wage increase and improvedmedical and health benefitsOn January 1, 1979, Respondent granted a generalwage increase to employees in the bargaining unit, andon May 1, 1979, notified bargaining unit employees thatithad effectuated an improvement in medical benefitsavailable under Respondent's health insurance program.Respondent took these actions without notification to orcollective bargaining with the Union.'-'(5) The retirement of GarciaJose Juan Garcia entered Respondent's employ in Oc-tober 1953He worked initially in the mechanic shop as.a welder and mechanic's helper mainlaining the machin-ery in the cement plant. In November 1971 he sustaineda back injury which necessitated disc surgery. He wasabsent from work for a period of 1 year. When he re-turned in November 1972, Garcia was assigned to theshipping department where he served as a bulkloaderand scale operator, which assignment was physically lessdemanding on Garcia than his former one. At pertinenttimes,Garcia worked with five or six other employees inperforming the bulk loading and scale duties which en-tailedmany physical tasks and some bending of the back.One of his fellow employees lodged a complaint con-cerningGarcia's inability to assist in expeditiously re-moving cement spills, an essential element of the overalltasks of the bulkloaders. This complaint came to the at-tention of Manuel Galindo. This led Galindo to reviewGarcia's personnel 'file.On January 26, 1979, Galindo called Garcia into hisoffice and instructed him to obtain an appointment withthe company physician to obtain an "up-to-date report"on his back condition. Garcia worked on January 26. Hesaw the company physician on Monday, January 29, atwhich time an infected cyst was detected on Garcia'sback, and he was scheduled for surgery the followingThursday. He entered the hospital on Thursday after-noon to have the cyst removed, and he was dischargedfrom the hospital on February 4. Thereafter, on Febru-ary 23, Garcia was examined by Dr. Huey, a physician,pursuant to an appointment arranged by Respondent.Garcia remained off duty pending the results of thismedical examination. 16After keeping his medical appointment with Dr. Hueyon February 23, Garcia contacted Galindo and askedpermission to return to work. Galindo instructed him toremain away from work until he obtained the results ofthe medical examination. Garcia kept in telephonic con-tactwith the Company but received no clearance tois The consolidated complaint alleges and Respondent's answer admitsthese actionsGalindo testified that in the past 5 years general wage in-creases have been granted to employees on January 115 In the period between February 4 and 16, Garcia was on vacation,and with the tacit approval of Stanley Smith, Respondent's vice presi-dent,Garcia proceeded with his vacation plans, although the Companyhad scheduled a medical appointment for him during his vacation period.When Garcia returned from vacation on February 16, he found a writtennotification advising him that another medical appointment had beenscheduled for him on February 19 Garcia was instructed by Galindo toremain away from work pending the outcome of this appointment 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturn to work. During March, Galindo told Garcia thathe had reached the conclusion that Garcia should stay athome until his back condition had improved. Dr. Hueyhad informed Garcia that he was not to bend over fre-quently or to lift more than 30 pounds Garcia told Ga-lindo that the doctor had informed him his back condi-tionwas not going to improve. Galindo responded thattheCompany could not "accept" Garcia the way hewas. Garcia considered himself as physically able at thatpoint in time to perform his job duties as he had been atany time during his tenure.Galindo suggested the possi-bility of disability retirement,but he did not demand thatGarcia pursue that option.On April 4, 1979, Garcia received a copy of a writtencommunication dispatched by Galindoto Plant ManagerDimick. Thedocument was a minute of a conversationbetween Garcia and Galindo which transpired on March30. The content of the minute was as follows:I had a brief conversation with employee Garciaat 1:15 P.M. today during which I informed himthat we had studied the report that Dr. Dicky Hueyhad submitted to us on his recent back examination.I explained to Mr. Garcia that in view of I) Thefact that Dr. Huey says that the work restriction ofnot lifting any thing in excess of thirty pounds, andno frequent bending remains unchanged and 2) thecontention by management that to put him to workunder this restriction would be extremely hazardousto the point where he could very possibly reinsurehimself. I told him that we just don't have anywork that he could perform under this condition.I then suggested to him that perhaps he couldapply for workmen's compensation insurance bene-fitsand he answered that he had already settledwith the insurance carrier on this injury a long timeago.He said that the only other alternative that hehad would be to apply for benefits from the TexasEmployment Commission but that he was prettysure that he could not qualify as long as he re-mained on the Company payroll. He asked me if hewas being terminated at this time,and I said no.I told him that maybe he should check with theSocial Security administration for medical disabilityretirement using Dr. Huey's report as reference. Hesaid that he was going to do this and I told him tokeep us informed if we could be of any assistance inthis area.In accordance with the limitations imposed by Ga-lindo,Garcia remained in an off-duty status. Respondentneither reclassifiedGarcia nor terminated his employ-ment. He did not qualify for unemployment compensa-tion.He received no wage income. He continued toinsist that he was physically able to return to his formerduties.In early May, Garcia,having expressed some doubt toGalindo as to whether he would qualify for disability re-tirement,underwent a physical examination by Dr. King-man, his personal physician.Dr. Kingman advised Re-spondent that Garcia was limited in his capacity to per-form work requiring lifting, twisting, bending, or exten-sive walking. Thereafter, Garcia applied for disability re-tirement, using the physician's medical statement as sup-port for his application. The application was completedin late June and made retroactive to June 1, 1979.Garcia credibly testified that he did not desire to retirebecause he would experience a loss in wages of $6.35 perhour and receive retirement benefits ofonly$134.40 permonth. He testified also that, based on his description ofhis job duties, both Dr. Kingman and Dr. Huey had toldhim that they did not see why he could not continue inhis job as bulkloader. Garcia did not endeavor to consultwith the Union concerning his retirement discussionswith Respondent, nor did he request the Union to inter-vene on his behalf. He contacted the Union only after hehad accepted retirement. On July 31 a representative ofthe Union dispatched a letter to William Hopper, Re-spondent's president, contending that Garcia had beenforced into retirement and protesting the action of theCompany in this regard. The letter expressed the desireof the Union to meet with Respondent for the purpose ofdiscussing "the action taken against this [Garcia] employ-ee."On August 3 Hopper responded by requesting theUnion to contact the Company's legal counsel. Thereaf-ter,on August 15, the Union, through counsel, dis-patched to Respondent's attorneys copies of the ex-change of correspondence which had transpired betweenthe Union and Hopper. He requested a meeting on thesubject of Garcia's retirement. The Union received noresponse to this correspondence.Respondent did not consult or bargain collectivelywith the Union concerning any aspect or phase of Gar-cia's retirement. Since approximately 1960 Respondenthas maintained a retirement program containing a pen-sion feature, and Garcia was not the first employee toretire under this program.' 7b. Allegedviolationsof Section8(a)(3) and(4) of theAct(1)Mario DeLeonMario DeLeon entered Respondent's employ in June1964 and became a bulk loader in early 1975. During theorganizing campaignwhichhad preceded the March1978 representation election, DeLeon had served on theUnion's organizing committee,had worn a union button,and had solicited employees to sign authorization cards.InApril 1978 DeLeon was elected president of theUnion. On May 24 and 25, 1978, a hearing on objectionsand challenges arising in connection with Case 23-RC-4611 was held at the Board's resident office in San Anto-nio, and DeLeon attended as did Hopper, Galindo, andother supervisory personnel of Respondent. Other rank-and-fileemployees attended the hearing. During thecourse of the hearing, DeLeon sat in the front row nearthe counsel table and on one occasion during the pro-17The foregoing is based on a composite of the credited testimony ofJose Juan Garcia,Manuel Galindo,and documentary evidence of recordI have also considered a stipulationof theparties and the testimony ofAlbertSeguin and Don Bilhps in finding these facts SAN ANTONIO PORTLAND CEMENT CO.ceeding he was called briefly to the counsel table forconsultation.On July 3, 1978, DeLeon was called to Galindo'soffice, and he met first with Galindo and then Hopperjoined them. During the course of the meeting,HoppertoldDeLeon that as the Company was streamlining theoperation of the shipping department only four of sixpresent order room employees would be retained in thereorganized order room. Hopper informed DeLeon thatbecause he had the least seniority in his group, he wouldnot be needed as a bulkloader. Hopper told DeLeon,however, that he would be retained in the labor force atthe plant. Of the six bulkloaders with whom DeLeonhad worked prior to July 3, DeLeon had the least senior-ityplantwide.RamonGomez,who had greaterplantwide seniority, but who had served in the bulk-loader classification less time than had DeLeon, was alsoreclassified from his bulkloader position to a storeroomkeeper. In reassigning employees to available job open-ingswithin the plant, Respondent had a policy of ac-cording preference in the selection of available positionsto the reassigned employees with the greatest amount ofplantwide seniority. i $DeLeon's transfer to the labor classification was madeeffective July 3. He was assigned to work in close prox-imity to mills 1 and 2 in the vicinity of the oil room, andDeLeon found the working conditions "dusty, hot,noisy" and he was not content with his new duties, con-sisting primarily of clearing up spilled cement throughuse ofa broom, shovel, and front-end loader. DeLeonperformed these work tasks during the workday on July3. July 4 was a holiday, and on July 5 DeLeon reportedfor work and was assigned to work in the vicinity of akiln,which was spewing clinkers. It was DeLeon's worktask to shovel the clinkers into a wheelbarrow and trans-port them from the kiln area to a pit where they weredumped. He performed these work tasks with another la-borer,Domingo Paz. Other employees in the labor clas-sification performed these work tasks at various times, asneeded. In an emergency, employees from other depart-ments and in other job classifications were assigned toshovel clinkers.DeLeon's hourly pay as a bulkloader had been $6.39per hour, and his hourly compensation as a laborer was$4.84.On the morning of July 6, DeLeon contacted Galindoby telephone and informed him that he was taking thatday and the next day off for the purpose of job inter-views and that during the weekend he would prepareand mail a written resignation.By letter dated July 9, DeLeon submitted his resigna-tion wherein, in substance, he characterized his demotionas unjustified in light of his long period of service withthe Company; attributing his demotion to his own effortsin "trying to bring the union into this plant"; describinghimself as "appalled" by the "unbearable" heat and "ter-rible" dust and "loud" noise present in the area of theplant in which he was required to work;and assertingis Two of the four order room employees who absorbed the scale orweighing functions performed by the bulkloaders prior to the realignmentof the order room duties had less seniority than DeLeon.347his unwillingness"to payin this manner" for his "beliefsand convictions." DeLeon did not work, in the employ ofthe Company after July 5, and he credibly testified thatthe reduction in pay which he experienced in being re-classified as a laborer was a reason for his resignation.He testified,in this regard,that he could not sustain hisfamily on the reduced income resulting from this reclas-sification.DeLeon credibly testified that at no time during thecourse of his employment did Galindo or any other su-pervisor mention his involvement in union activities. Healso testified that other employees in the plant woreunion buttons and that the Company willingly permittedhim to honor the subpoena requiring him to be present atthe Board hearing on objections which transpired afterthe election. DeLeon also testified that the duties whichhe had performed as a bulkloader were "more or less aphysical job."'9(2) Fred and Jesus ContrerasThe hearing in the instant proceeding was initiallyscheduled to commence on February 27, 1979. FredContrerasand JesusContreras were subpoened by theGeneral Counsel to appear as witnesses at the hearing onFebruary 27. On February 26, Fred Contreras informedGalindo of the subpoena and at Galindo's requestshowed the subpoena to Galindo.Contreraswas toldthat an effort would be made to find a replacement forhim for February 27. Similarly, on February 26, JesusContreras informed supervision that he had been subpoe-naed to appear at the unfair labor practice hearing onFebruary 27, and he secured permission to be absentfrom work on that day. Alfonso Lopez was also subpoe-naed to appear at the February 27 hearing.By telegraphic order dispatched on February 26, theFebruary 27 hearing was postponed. Respondent was ad-vised of the postponement, and Fred and Jesus Contreraslearnedon February 26 of the postponement. They madeno effort to contact the Company but reported for theirnormal 'shifts on the morning of February 27. Galindomet both Fred Contrerasand JesusContreras and in-structed them to return home because he had secured areplacement for each of them for that day. Both Fredand Jesus Contreras remained off duty on February 27and received no compensation for that workday. Galindocredibly testified that he refused to permit Fred or JesusContreras to work because the replacement personnel hehad secured had made a commitment to the Company toreport to work on February 27, had reported for duty,and the Company had the responsibility to compensatethem accordingly. No replacement had been obtained forAlfonso Lopez and he was permitted to work.2019The foregoing is based on a composite of the credited testimony ofMario DeLeon, Manuel Galindo, and documentary evidence of record Ihave also considered the testimony of John Hernandez in connectionwith the role of seniority in the reclassification and reassignment of em-ployees to vacancies within the plant20 The General Counsel and counsel for the Charging Party contendthat the record contains an admission on Galindo's part that he had re-fused to permit Jesus Contreras to work on February 27 because he hadreceived a subpoena to appear at the Board hearing It is their view thatContinued 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.The disciplinaryinterviews(1)Mario ArandaMario Aranda was initially employed by Respondentin February 1972 and in 1973 was classifiedas an oiler,inwhich capacity he worked on and before September28, 1978, when he was terminated. Aranda's duties as anoiler required him to oil and grease machinery andmoving parts in various areas of the plant. Aranda wasassigned to the third shift which operated between 11p.m. and 7 a.m.On Monday, September 25, 1978, upon reporting towork, Aranda found that a motor in one of the mills wasoverheating and smoking. Aranda reported this to themechanic and the foreman, and the mechanic toldAranda to keep putting oil on the motor. Aranda com-plied, and the engine continued to operate during thebalance of the shift. The following day Aranda reportedtowork, and his timecard had been removed from thetime rack. Aranda was instructed to go home and toreport to Galindo the following day, Wednesday, Sep-tember 27. He reported at the appointed time and waitedinGalindo's presence in Galindo's office for Dimick toarrive.Dimick arrived in due course, and he informedAranda that they were meeting because Aranda hadfailed in his duty to keep the bearing in a piece of millmachinery well lubricated resulting in damage to the ma-chinery.Dimtck then proceeded to read the entry con-tained under the heading"company remarks"on an em-ployee warning record which had been prepared for usein the meeting. Aranda stated that he was having diffi-culty comprehending Dimick's statements and requestedthat he be given assistance in interpretation because hehad difficulty with the English language. Galindo statedthat he was available to translate for Aranda. Galindothen read in Spanish the company remarks entries con-tained on the warning record, pausing periodically tomake certain Aranda understood. When he had complet-ed reading the entry, Galindo pointed to the employeeremarks section of the warning record form and toldAranda that this section was reserved for his comments.Aranda responded in Spanish, and his remarks weretranslated intoEnglish and entered on the warningnotice as, "I did my job as I thought I ought to. I putsome oil and I had some witnessestoo."As Arandamade this statement,he made a hand gesture to outsidethe building, adding that Henry Zapata and Conda Mar-tinez could verify his statement and he would like themto be permitted to come in.Galindo declined,statingthat they did not need any other participants. Galindothen read to Aranda the entries which had been made ontheemployeewarning record under the heading,"Action To Be Taken." In substance, the entry informedAranda that the Company's investigation had disclosedthat the piece of equipment in question had been satisfac-torily lubricated during the two shifts which had pro-this asserted admission carries over to allegedly reveal the true and accu-rate reason why Galindo refused to permit both Fred and Jesus Con-treras to work The record context of this alleged concession serves toeradicatemuch of the force of this contention,leaving it only faciallycogentceeded Aranda's on September 25 and that Aranda wasbeing terminatedeffective immediately.Aranda refusedto sign thewarning noticeand after a brief delay topermitAranda's supervisor to report to the office for thepurpose ofsigning thewarning noticethe meeting wasterminated.Aranda has not served in Respondent'semploy since September 27.21(2) Pedro EstradaPedro Estrada was employed by Respondent in Sep-tember 1978. He worked initially as a laborer and later asa kiln helper, in which capacity he was employed at thetime of his termination in December 1978.On the morning of December 16, Estrada reported towork20 minutes late. His immediate supervisor SylvesterSorola asked him the reason for his tardiness. Estradaclaimed that he had overslept because he had taken hischild to a medical clinic the previous night. This was afalse explanation,and Respondent had reason to suspectthis.Later in the shift Estrada was told by Galindo to gohome and report back on Monday, December 18, at 10,a.m. Estrada did as instructed.In the meantime,an inves-tigation undertaken by Respondent revealed that Estradahad given a false excuse for being late on December 16.Estrada reported to Galindo on the morning of De-cember 18. He met Galindo and accompanied him to Di-mick's office,some15 or 20 feet away. While enroute toDimick'soffice,Estrada said nothing. Galindo and Es-trada entered Dimick's office together but Dimick wasnot there. Galindo left to find Dimick, and the meetingcommenced when Dimick and Galindo returned.At the outset of the meeting, Galindo asked Estradawhy he had lied to Sorola about his tardiness on Decem-ber 16. In substance, Estrada conceded that he had liedto Sorola and had, in fact, overslept on the morning ofDecember 16. He stated,in effect,that his false explana-tion to Sorola had been influenced by the fact that Es-trada was taking medication for high blood pressure. Theentry made in the employee remarks section of the em-21The foregoing is based on a composite of the credited testimony ofMario Aranda,Manuel Galindo,William Dimick, and documentary evi-dence of record.I credit the testimony of each witnessonly to the extentthat it is consistent with the above findings.Aranda bad a manifest lackof proficiencyin the use and understandingof the Englishlanguage, andhis recollection was less than acute,although he impressed use as a wit-ness who endeavored during the course of his testimony before me to ac-curately and truthfully recount the salient events pertinent to his Septem-ber 27 interview,as he presently recalled them I am convinced upon acareful evaluation of this testimony and that of Galindo and Dimick thatcontrary to the testimony of Aranda, Aranda made no specific requestthat he be permitted to have Alfonso Lopez present to assist him duringthe course of the meeting I am convinced that he was mistaken in thisregard, and I do not credit his testimony.However, I credit Aranda's tes-timony that he identified two individuals as witnesses to his assertedproper performance of duty on September 25 and requested their partici-pation in the meeting On the other hand, I am unable to credit the testi-mony of Galindo to the effect that he offered to permit Aranda to bringone employee witness into the meeting to provide information concerningAranda's performance of duty on September 25, but that Aranda declinedthis request I find this testimony implausible in light of both Aranda'sown affirmative testimony with respect to this matter and his reference inthe employee remarks section of his warning notice to the existence ofwitnesses.I am convinced that if such an offer had, in fact, been madeAranda would have availed himself of it SAN ANTONIO PORTLAND CEMENT CO.ployee warning record issued as a result of the Decem-ber 18 meeting contained the following:Mr. Estrada stated that he had lied to Sorola. Hehad had little sleep the previous night.He has beenworking while taking medication for high bloodpressure.At the endof the counseling meeting,Galindo told Es-tradathat hewas terminated.Estrada receiveda copy ofthe employeewarning noticethe followingafternoon atthe plant.22(3) Richard GomezRichard Gomez commenced his employment in Octo-ber 1974.He worked initially as a laborer and was em-ployed as an oiler in January 1979 when he was suspend-ed for 4 days for sleeping while on duty.In this regard,at approximately 10:45 a.m.on January17,1979,the plant superintendent,R.A. Canchola,foundGomez sleeping in the plant while on duty.Gomez was sent home by Galindo with instructions toreport to the plant the following day to discuss thematter.Gomez reported to Galindo'soffice at the ap-pointed time.While conversing with Galindo in Galin-do's office,he asked if he could have union representa-tion, and Galindo responded that Gomez would have toaskDimick when they arrived in Dimick'soffice.Ga-lindo and Gomez went together to Dimick'soffice, andGalindo informed Dimick that Gomez would like tohave union representation.Dimick asked Gomez if hewanted union representation and if he desired to haveany one in particular represent him. Gomez answeredthat he would like to have Allfonso Lopez represent him.He was informed that an attempt would be made tolocate Lopez,and Dimick delayed opening the meetinguntilLopez arrived.In due course Lopez came to Di-mick's office,andGalindo thereupon stated that themeeting would begin and it would be tape recorded. Ga-lindo then asked Gomez to explain why he had beensleeping on the job.Gomez responded and this evoked aseries of questions from Galindo. In the course of this ex-change, Lopez interjected a question which Gomez an-swered.Then,asGalindo inquired further into theevents surrounding the sleeping incident, Lopez endeav-ored to ask questions relating to Gomez'normal workroutine and his work performance on the day in ques-tion.GalindoinstructedDimick to tell Lopez he waspresent merely as a witness and that he was not supposedto speak. Dimick did as instructed and Lopez complied.22 The foregoing is based on a composite of the credited testimony ofPedro Estrada,Manuel Galindo,William Dimlck,and documentary evi-dence of record In finding that Estrada made no remarks to Galindowhile they walked to Dimick's office,I reject Estrada's testimony that herequested permission to have Alfonso Lopez present at the meeting to beheld in Dimick's office.I have carefully evaluated Estrada's testimony ondirect and cross-examination and the content of his pretrial affidavit Histestimony as he appeared as a witness at the hearing before me was notconvincing.There are variations between his pretrial affidavit and hiswitness stand testimony,and he appeared to have difficulty in recallingsalient eventsOn the other hand, Galindo and Dlmick testified convinc-ingly that Estrada made no request for representation at any time on De-cember 18349He made no further utterances during the course of themeeting.As a result of the deliberations, and in light of rule 19,Gomez was suspended for 4 days.23(4) Jesus ContrerasJesus Contreras was injured on the job on January 15,1979, and he did not work the 2 days following.On Jan-uary 17 he informed Galindo that he would require med-ical attention and had made a medical appointment forthe following day. Thereafter for a period of severaldays he haddailymedical appointments,and betweenJanuary 18 and 27 Contreras kept in close telephoniccontact with Galindo.He was scheduled for duty onJanuary 28-30,but did not contact Galindo until theafternoon of January 30.On January 31, Contreras was requested by Galindo togo to Dimick's office.Dimick, Galindo, and Sorola werepresent, and Adon Gomez,his supervisor,was also in at-tendance.Dimick told Contreras that he had brokencompany rules by failing to call in on January 28 and 29.Contreras asked if the meeting was being held for thepurpose of taking disciplinary action against him. Dimlckresponded that this was the principal purpose of themeeting.Contreras then asked for union representation,and Dimick granted his request,inquiring if Contrerasdesired to have anyone in particular present. Contrerasasked that Alfonso Lopez be brought to the meeting, andthe discussion was interrupted to permit Lopez to reportto the office.During this interval,in reponse to Con-treras' inquiry as to which of the company rules he hadbroken,Dimick had Galindo obtain a copy of the workrules, and Galindo handed these to Contreras.No dia-logue ensued until Lopez entered the meeting.When Lopez entered Dimick'soffice,he inquiredwhether he was present in his capacity as a union repre-sentative or as a witness.Dimick responded that theCompany did not recognize any union and that he hadnever been informed that the employees had a union atthe plant. He told Lopez that he could not say anything.The meeting progressed with Contreras fully explicatinghis explanation for not having called in on the days inquestion.Contreras was given a 3-week suspension forviolating rule 11 of the company work rules.24B. Conclusions1.Modification of personnel practicesI find that the General Counsel failed to establish bythe preponderance of the credible evidence that Re-spondent violated Section 8(a)(5) ofthe Act bymodify-ing its past practice of levying discipline or reporting tar-diness and absenteeism.The evidence establishes that in December1977 thefirst stirrings of union organizational activity transpired23The foregoing is based on a composite of the credited testimony ofRichard Gomez,Manuel Galindo,William Dimick, and documentary evi-dence of record.24 THe foregoing is based on a composite of the credited testimony ofJesus Contreras,William Dimlck,Manuel Galindo, Alfonso Lopez, anddocumentary evidence of record. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Respondent's San Antonio plant. The evidence furtherestablishes that in the same month the year-long effort ofManuel Galindo to improve the disciplinary and person-nel recordkeeping procedures of the Company achievedinitial fruitionwith the formulation and posting of a re-vised set of 21 work rules. Then, in February 1978, fromWilliamHopper, the newly appointed plant manager,Galindo received clearance to accomplish changes dis-cerned by Galindo as necessary to the operation and ad-ministration of an efficient and effective disciplinarypolicy. The record reveals, and I find, that the basic atti-tudinalmotivation for these changes had resided withGalindo prior to any organizing effort at the plant, and Ifind the evidence insufficient to suggest that the emer-gence of the Union was a motivating consideration eitherin the timing or substantive nature of the changes adopt-ed.Thus, the record establishes that changes clearly dis-cernible to employees were accomplished in the person-nel filled by Galindo in the first year of his tenure as per-sonnelmanager.Moreover, Galindo entered upon hisduties with full awareness of the need for "a profession-alized recordkeeping system" which Galindo describedas "non-existent" in 1976 when he embarked upon hisduties as personnel manager. In sum, the changes whichGalindo accomplished in the weeks preceding the March17 election resulted, I find, from the clearance given hisinitiatives by new plant manager William Hopper andnot from the dictates of any antiunion policy Thechanges that were wrought had conceptual origins ante-cedent to the Union's organizing efforts and the policydecisions of management authorizing and directing thesechanges were made prior to the March 17 election inwhich the Union was selected as the bargaining repre-sentative of unit employees. See generallyMike O'Con-nor Chevrolet,209 NLRB 701, 703 (1974); cf.Anchortank,Inc.,239 NLRB 430 (1978).With specific reference to the constituent elements ofthe General Counsel's proof, I conclude and find that therecord evidence establishes that in December 1977 therevised set of 21 work rules was adopted and posted onthe plant bulletin board. I reach this conclusion based onthe credited testimony of Galindo. Contrary to the thrustof the testimony of employee witnesses called by theGeneral Counsel, I find that, as Galindo credibly testi-fied, these posted rules did not receive widespread atten-tion and notoriety on the part of the employee comple-ment. In carrying out his functions as personnel manager,I find, Galindo recognized this fact and invoked a proce-dure which would assure him, as a manager, that the em-ployees had each received personal service, as it were, ofthe revisedwork rules, and not merely constructivenotice of a type arising from the posting of the revisedset of rules on the company bulletin board. Thus, I find,contrary to the General Counsel, that the May 10 distri-bution of the work rules to the unit employees constitut-ed neither initial issuance nor publication of the revisedwork rules. I conclude and find that this issuance andpublication had transpired in December 1977, prior tothe designation of the Union as the bargaining represent-ative of unit employees, and no violation of Section8(a)(5) of the Act arose from the adoption or issuance ofthese rules. A violation of Section 8(a)(5), albeit techni-cal in nature, arose from the unilateral act of requiringemployees to sign copies of the work rules on May 10.Central Cartage, Inc.,236 NLRB 1232, 1259 (1978).I further conclude and find from the credible evidenceof record that the "new" employee warning record formwas adopted and utilized prior to the March 17 election,and the record proof of a continued use of the predeces-sor form for an interim period after the election is notsufficient, in my view, to negate the convincing evidenceboth of adoption and use of the new employee recordform prior to the time the Union became the bargainingrepresentative of unit employees and thereby gained theright to be consulted. I conclude, as urged by Respond-ent, that considerations relating to the supply and avail-ability of the new form dictated the combination use ofthe old and new form for a short period after the elec-tion.Cf.Central Cartage, Inc.,supra.Nor does the evidence preponderate in favor of a find-ing that the procedures in reporting tardiness or absen-teeism were modified prior to the March 17 designationof the Union as the collective-bargaining representativeof Respondent's employees. I find from the record evi-dence that the policy with respect to both tardiness andcalling in to report intended absences remained constantat all times relevant to this proceeding. Although, subse-quent to the March 17 election, a memorandum wasissued clarifying the call-in procedure, this did not serveas a substantive amendment to the call-in procedure,which had been in effect prior to the election, and noviolation of Section 8(a)(5) of the Act resulted. See Ken-dall College,228 NLRB 1083 fn. 3 (1977).Finally, I find no merit in the General Counsel's-con-tention that Section 8(a)(5) and (3) of the Act were vio-lated by virtue of Respondent's asserted action of impos-ing a more stringent form of discipline after the election.In sum, I conclude that operative decisions to investmanagement and supervision with a higher degree ofcontrol and discretion in assessing and maintaining disci-plinewere reached prior to the election and were thedirect and culminating effect of an effort on Galindo'spart,spanningmany months, to bring structure andcredibility to the disciplinary process. Thus, I find thatthe policy of lodging discretion with management andsupervision to tailor discipline to the severity of the con-duct was formulated and adopted as a policy prior toMarch 17. Also adopted in the preelection period wasthe policy of more open communication whereby em-ployees receiving counseling were given copies of docu-ments pertinent to the work rule violation about whichthey were being counseled. In keeping with the adoptionand posting in December 1977 of the revised list of 21work rules, more warning notices were issued. Theseconsiderations, in their composite, portray a more "firm"form and policy of discipline, but it was a managementpolicy concerning which, prior to March 17, Respondenthad no obligation to bargain, and there is no warrant forconcluding that antiunion, discriminatory considerationsmotivated the adoption of these policies prior to theelection.Moreover, I discern no violations of Section 8(a)(3)and (5) of the Act subsequent to March 17. Having SAN ANTONIO PORTLAND CEMENT CO.adopted and implemented disciplinary policies prior tothe election which were within the permissible scope andpurview of Respondent's management prerogatives, Re-spondent was under no obligation to abandon these poli-cies, or to consult with the Union over their application.Cf.Amoco Chemical Corp.,211NLRB 618 (1974). Nu-merical differences in the number of disciplinary actionstaken flow normally from a "firmed up" policy but donot necessarily denote discriminatory motivation; and theGeneral Counsel's evidence disclosing assessment of dis-cipline against Pedro Estrada on December 18, 1978, andJesus Contreras' on January 31, 1979, more stringent thanhad been assessed a year earlier against Alfonzo Lopez isentirely consistent with a policy of firm discipline unre-lated to antiunion hostility. Notably, the General Counseldoes not allege that the discipline meted out to Estradaand Contreras was itself discriminatorily motivated andindependently violative of Section 8(a)(3) of the Act.Similarly, the impressions of Alfonzo Lopez and Fuentesthat discipline became more retributive following theelection than was the case prior thereto are premised pri-marily on impressions of questionable foundation. More-over, documentary evidence of record reveals that priorto any organizing effort by the Union, employees whowere detected sleeping during duty hours were disci-plined, and this serves to refute their testimony concern-ing disparate, postelection treatment of employees foundsleeping on the job. In the total circumstances, I find thatevidence brought forth by Respondent in refutation ofthis facet of the General Counsel's case of more stringentdiscipline after the election preponderates, and no basisarises for drawing an adverse inference from a decisionon Respondent's part not to marshall and introduce sta-tistical evidence from its personnel records. Accordingly,Ifind no violation of Section 8(a)(3) or (5) arising fromeither the adoption or implementation of revised discipli-nary policies and practices.2.The bulkloader assignments-the order roomtransferOn the other hand, I find Respondent violated Section8(a)(5) as a result of its unilateral actions affecting em-ployees in the bulk loader classification. The record evi-dence establishes that all decisions relevant to the trans-fer of order room employees to a new facility in the vi-cinity of the scales were reached prior to the March 17election, and only the physical relocation of the orderroom clerks remained. I find, however, that the actualreassignment process which affected the classificationand salaries of unit employees was not accomplisheduntil on and after July 3, 1978, a time when the Unioncommanded the status as the majority collective-bargain-ing representative.As it is clear from the record evi-dence that unit employees DeLeon and Ramon Gomezwere adversely affected in their job classification as aresult of this action, and as it is well established that asubstantive change in job classification of unit employeesis a mandatory subject of bargaining, I conclude that Re-spondent violated Section 8(a)(5) of the Act by a failingto notify the Union of the contemplated changes in theassignment of bulkloaders and the consequential reclassi-fication of DeLeon and Gomez. SeeLatinWatch Case351Co,;'-156NLRB 203, 208 (1965);Greater New Orleans Ar-tificialKidney Center,233NLRB 1467, 1468 (1977).Nothing in the statute required Respondent to bargainwith the Union regarding itsdecisionreached prior toMarch 17 to reorganize and relocate the order room, andnothing in the mandate that it consult and bargain con-cerning that decision as it affected DeLeon and Gomezshould be construed as trenching upon Respondent'sright to have effectuated the change. See, e.g.,Interna-tional Harvester Co.,236 NLRB 712, 713 (1978);HolidayInn of Benton,237 NLRB 1042, 1043 (1979).3.Elimination of other jobs and classificationsThe same principles controlled the elimination of jobsin the powerhouse, the elimination of the swing shift inthe powerhouse, the transfer of Fred Contreras from hisassignmentas a C mechanic in the powerhouse, theelimination of the oiler's job in the truck maintenanceshop, and the reassignment of Francisco Torres from hisposition as assistant bricklayer in the kiln to that of la-borer. It is clear from the record that, each of these ac-tions,which resulted either in the reassignment of unitpersonnel or in substantive modification of their work as-signments, was taken after the designation of the Unionand without notification to or consultation with theUnion. It is of no significance that sound managementconsiderations may have guided Respondent in the effec-tuation of these changes.General ElectricCorp., 177NLRB 401, 405 (1969). Neither is it significant that FredContreras was serving in his probationary period whenhe was reassigned. He was told by Galindo that thereason for his transfer was the cutbackin personnel inthe powerhouse, and his transfer was effectuated on thebasis of a lack of seniority in the position. It is clear fromthe record that, with respect to Contreras, as with otherreassignments here under scrutiny, his change of duty as-signments and responsibility came as a consequence ofunilateral actions taken by Respondent. Under well-es-tablished precedent, an employer is not free to make uni-lateral changes in working conditions of employees inthe unit during the pendency of postelection challenges,and the Union had the right after obtaining a numericalmajority in the election, and while objections were pend-ing, to be consulted concerning the possible effects ofthese actions. SeeAllis-Chalmers Corp.,234 NLRB 350,354 (1978);Everbrite Electric Signs,222 NLRB 679, 685(1976);KendallCollege,228NLRB 1083, 1085-1086(1977).GeneralElectricCorp.,supra.Moreover,Re-spondent was under the legal obligation to honor theBoard's resultant certification until and unless that certifi-cation became invalidated by a reviewing' court. See,e.g.,NLRB v. W. R. Grace,571 F.2d 279 (5th Cir. 1978).Dixon Distributing Co.,211 NLRB 241, 244 (1974).4.The general wage increase and improved medicaland health benefitsRespondent concedes that it granted wage increases tounit employees on January 1, 1979, and effectuated im-provements in health benefits of unit employees on May1, 1979, without consulting with the Union or offering tobargain collectively concerning these matters. It is Re- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's contentionthat theseactionswerepermissiblebecause theUnionhad not beenproperly certified by theBoard.Thisconstitutes no defense,and in any event theBoard's action incertifying the Unionhas been sustainedon appeal.NLRBv.San Antonio-Portland Cement Co.,611 F.2d 1148 (5th Cir. 1980);Laney & Duke TerminalWarehouse Co.,151NLRB 248, 266-267 (1965),enfd. inpertinentpart 369 F.2d 859,868-869(5thCir.1966);Chatham Mfg. Co.,172 NLRB 1948 (1968).5.The retirement of GarciaIfind merit in the General Counsel's contention thatRespondent violated Section 8(a)(5) of the Act by failing,on request, to bargain with the Union concerning the re-tirement of Jose Juan Garcia. In so concluding, I rejectRespondent's assertion that Garcia retired voluntarily, in-voking his option to accept the benefits of a retirementplan established and operative prior to the designation ofthe Union. The facts of record establish that Garcia re-sisted retirement and acquiesced only as a result of Re-spondent'smaneuverswhich foreclosed any viableoption and visited untenable economic hardship on him.Deprived of income and prohibited from returning towork in Respondent's employ, Garcia retired. His retire-ment was forced and was not voluntary. This consider-ation brings the instant matter within the ambit ofNLRBv.Katz,369 U.S. 737, 742, 747-748 (1962);Master SlackCorp.,230 NLRB 1054 (1977); andGuerdon Industries,199NLRB 937, 939, 941 (1972); cf.A-V Corp.,209NLRB 451, 452 (1974);NLRB v. Allis-Chalmers Corp.,601 F.2d 1870 (5th Cir. 1979), enfg. in pertinent part 234NLRB 350 (1978). Employer actions affecting the layoffor termination of employees involve "wages, hours, andterms and conditions of employment" within the mean-ing of Section 8(d) of the Act.Master Slack,supra.With-out assessing the precise parameters of the right of a ma-jority representative to be consulted concerning the con-templated layoff or termination of unit employees, theright of consultation would seem clearly to attach to atermination,ashere,accomplished,albeitlawfully,through the imposition of sanctions and economic per-suasion,and under the aegis and coloration of retirementbenefits deriving from and available under an existing re-tirement plan.While no substantive changes in the retire-ment plan, as such, were involved in the termination ofGarcia and in the extension of retirement benefits to him,Garcia's medical history; the conflicting opinions as tohis physical capacity to continue in his job; the ambigu-itieswhich surrounded his precise status of employmentprior to his retirement; the economic suasion which ulti-mately resulted in his retirement; and, indeed, whenviewed through the eyes of Garcia, a layman, the nu-ances and technicalities of the retirement program itself,all combined to bring Garcia's case fully within the con-templation of Section 8(d) of the Act and to invite, if notmandate, the ameliorating and elucidating influences ofthe collective-bargaining process. SeeGuerdon Industries,supra;Master Slack Corp.,supra. In the face of theUnion's status as the majority representative of Respond-ent's employees, including Garcia, and despite its legalobligation to treat with the Union with respect to bar-gainable issues during the pendency of the challenges tothe election, Respondent bypassed the Union and forcedGarcia to retire. This conduct wasunilateralwith themeaningofNLRB v. Katzand violated Section 8(a)(5) ofthe Act. For his part, in his dealings with Respondent,Garcia did not attempt to obtain the interposition of theUnion, and brought the Union into the picture only afterhe had signed his retirement documents. The record sug-geststhat the Union made its demand on Respondentsoon after being requested by Garcia to intervene, andcircumstancesprior to that foreclose the conclusion thatthe Union had actual or constructive knowledge of Gar-cia's plight.A waiver of bargaining rights will not belightly inferred. SeeBonded Draying Service,220 NLRB1015 (1975). I find no waiver of the right of the Union tohave been consulted. I conclude and find that Respond-ent's failure to bargain concerning the forced retirementof Garcia, in thecircumstancesa mandatory subject ofbargaining,constituted a violation of Section 8(a)(5) ofthe Act.6.The alleged constructive discharge of DeLeonOn the other hand, I find no violation of Section8(a)(3) or (4) of the Act resulting from the resignation ofMario DeLeon. I find insufficient evidence to warrantthe conclusion that DeLeon was removed from his jobas a bulkloader and reassigned to a laborer position asretribution for his activities on behalf of the Union or be-cause he appeared at the representation proceeding andassisted the Union in the presentation of its case. Theimpact of Respondent's unilateral action in realigning theduties of bulkloaders, generally, as a result of the transferof order room employees and the augmentation of theirduties to include weighmaster functions, with the conse-quential 'elimination of two bulkloader positions, includ-ing that of DeLeon, has been separately considered.Beyond this, however, I discern no substantial basis forattributing to Respondent a discriminatory motive, acti-vated to accomplish the punishment or forced resigna-tion of a union adherent. DeLeon's reassignment to a la-borer position was accomplished in accordance with rea-sonable seniority considerations and practices, the labor-er classification to which DeLeon was assigned was theclassificationopen to DeLeon, given his senioritystatus,25 and he was assigned duties normally performedby laborers and essential to the operation of the plant.Moreover, while DeLeon was prominent in union activi-ties,many employees were similarly prominent. Severalemployees had attended the Board hearing and DeLeon'sparticipation at that hearing was fleeting, and was nei-ther prominent nor especially noteworthy. Further, thereorganization of the order room/bulkloader duties hadbeen long contemplated, and there is no evidence to sug-gest that the selection process which resulted in thetransfer of DeLeon, as well as Gomez, was in somemanner invidious or rigged to accomplish retributionagainstDeLeon. That DeLeon found the duties of hisnew assignment onerous, unpleasant, distasteful, or unac-zeNo contention is made here that DeLeon had supenor rights tothose of Ramon Gomez, a bulkloader, who was also reassigned out of thebulkloader classification as a result of the realignment of the order roomclerk duties. SAN ANTONIO PORTLAND CEMENT CO.ceptable does not, in the total circumstance, serve- tosupply the unlawful motiveessentialto the GeneralCounsel's case, or to establish a constructive discharge. Ishall recommend dismissal of this element of the consoli-dated complaint.7.Fred and Jesus ContrerasNor did Respondent violate Section 8(a)(4) of the Actby refusing to permit Fred Contreras and Jesus Con-treras to work on February 27, 1979. Both Fred andJesus Contreras had been subpoenaed to appear at thetrial in the instant proceeding, initially scheduled to com-mence on February 27. They informed their respectivesupervisors and received permission to be absent fromwork on February 27 for the purpose of honoring theirsubpoenaes. Replacements were obtained, but the hearingwas canceled on February 26. Neither Fred Contrerasnor Jesus Contreras took the initiative in informing Re-spondent that they would report for duty on February27, and Respondent undertook no initiative to cancel thereplacements or in contacting either Fred or Jesus Con-treras to learn of their intentions. Respondent refused topermit either Fred or Jesus Contreras to work whenthey reported for duty in a timely fashion on February27. In defense of this action, Respondent asserted that ar-rangementshad been made for replacements, and theCompany had an obligation to honor these arrangementswith the replacements. From the totality of these consid-erations, I am unable to detect the presence of recrimina-tion resulting from the subpoena process, as that processapplied to either Fred or Jesus Contreras. Respondent'sdecision, in the circumstances, was not so unreasonableas to imply the presence of an unlawful motive. SeeMartin Theatres of Georgia,169 NLRB 108, 110 (1968);Liberty Sportswear,183 NLRB 1236 (1970). There is somejustification for the assumption that Respondent suspect-ed that with the cancellation of the hearing, the employ-ees would report to work since the reason for their ex-cused absence had been removed. On the other hand,neither employee took steps to confirm his intention tobe present for work, andabsenteeismwas not an uncom-mon phenomenon in the plant. A pari-delicto may haveresulted from this episode, but no violation of Section8(a)(5) of the Act was perpetrated. SeeMotz Poultry Co.,244 NLRB 573 (1979);Liberty Sportswear,supra.8.The disciplinary interviewsI find no violation of Section 8(a)(1) of the Act arisingfrom the disciplinary interviews conducted with MarioAranda, Pedro Estrada, Richard Gomez, and Jesus Con-treras. 1 reach this conclusion upon an application of theBoard's pronouncement inBaton Rouge Water Works,246 NLRB 995 (1979), interpreted in light of the Board'ssubsequent application of theBaton Rougedeclaration inTexaco, Inc.,246 NLRB 1021 (1979), andTexaco, Inc.,247 NLRB 688 (1980). InBaton Rouge,the Board heldthat an employee has no Section 7 right to union repre-sentation at a meeting with his or her employer con-veiied solely for informing the employee of, and actingupon, a previously made disciplinary decision. However,inBaton Rouge,the Board also cautioned that, where an353employerengagesin conduct which goes beyond that re-quired to inform an employee of a previously made disci-plinary decision, the full panoply of protection accordedemployees under the decision inNLRB v. J. Weingarten,420 U.S. 251 (1975), may be applicable. Subsequently, inthe first citedTexacodecision,the Board observed thatin each case wherein a disciplinary interview is underscrutiny, the pivotal question is whether, on the onehand, an employer,in summoningan employee to appearbeforemanagement, is concerned solely with the admin-istrationof discipline or, on the other hand, seeks addi-tionally to obtain facts, evidence, or an admission insupprt of the disciplinary action taken. InTexaco,theBoard concluded that there was no warrant in the recordfor finding that, in conducting the interviews there perti-nent,Respondent had gone beyond the parameters estab-lished inBaton Rougeso as to justify the protection ac-corded employees byWeingarten.In so concluding, theBoardnoted that prior to themeetingsin question, theemployer had decided to take specific disciplinary actionagainst the employees; the employer intended to and didtreat both the written notice of disciplinary action theredispensed and the meetings there conducted duringwhich the written notices were tendered as integral partsof the disciplinary process; that the evidence demonstrat-ed that no defense offered by the employees who weresummonedto the aforesaidmeetings,or by any repre-sentative speaking on their behalf, would have deterredthe employer from its disciplinary decisions; that therecord did not demonstrate that the employer needed ordesired to obtainadmissionsof misconduct from the employees being disciplined; and that although the employ-eeswere offered an opportunity to explain or defendthemselves,this offer was not designed to obtain infor-mationto support the employer's disciplinary action, but,rather, constitutedan essentialpart of the communicationprocess during which an effort was made by the compa-ny to determine whether the employees understood thereasonsfor disciplinary action, their concurrence there-with aside. Later, inTexaco, Inc.,supra, the Board foundthat the employer had not violated Section 8(a)(1) of theAct by denying an employee's request for union repre-sentation at hisdisciplinary interview, concluding thatthe record therein clearly revealed that the employerhad reached a final decision to discipline the employeeprior to themeeting atwhich the employee was in-formed ofhis discipline;that the employer had reachedthat decision based on the facts and evidence which ithad obtained prior to the meeting; and that the recordestablished that the sole purpose of the meeting was toinform the employee of his discipline.In the case at bar, the record establishes that Respond-ent had decided on the disciplinary action to be takenprior to convening the meetings here pertinent, and thatRespondentintendedthe employee warning record andthe meetingsatwhich they werepresentedas interrelat-ed, integralparts of the disciplinary process. Similarly,the record fully establishes thatno defensewhich mayhave been offered by the four employees during thecourse of their separate interviews, or by any representa-tives speaking on their behalf, would have deterred Re- 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent from its disciplinary decision.Moreover, theopportunity which was accorded each of the four em-ployees to make entries on the employee warning recordsetting forth their response or explanation was merelypart of the communication process during which aneffortwas made by Respondent to determine whetherthe employees understood the reasons for their discipli-nary action. On the record before me, there is no basisfor concluding that employee dissent or challenge to theintended disciplinary action would have been availing,and, clearly, it was not. To the extent that, during theseparate meetings, the employees, or in the case of Rich-ard Gomez,his chosen representative,made some verbalcontribution to the meeting, this did not serve to convertthemeeting into an interview in which theWeingartenprotectionsapplied.SeePacificTelephoneCo.,246NLRB 1007 (1979). Moreover, in the circumstances ofthis case, it is of no significance that during the inter-views conducted with Contreras and Gomez, UnionRepresentativeAlfonzo Lopez, who was permitted toattend,was subjected to limitations on his right to par-ticipate in the dialogue of the meeting. Cf.Anchortank,Inc.,239 NLRB 430 (1978).On these findings of fact and conclusions of law andon the entire record, I issue the followingCONCLUSIONS OF LAW1.San Antonio Portland Cement Company is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.United Cement, Lime & Gypsum Workers Interna-tionalUnion, AFL-CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3.At all timeson andafterMarch 17, 1978, the Unionwas the exclusive collective-bargaining representative ofRespondent's employees in the following described unitappropriate for the purposes of collective bargaining:All production and maintenance employees, includ-ing allemployees in the Quarry Department, Ship-ping Department, Kiln Department, Finishing MillDepartment, Slurry Mill Department, PowerhouseDepartment, Plant Office Department, MaintenanceandRepairDepartment,ElectricalDepartment,Laboratory Department, Oiler Subsection as well asplant clerical employees, leadmen, truckdrivers andmechanics, but excluding all other employees, in-cludingofficeclericalemployees,order clerks,guards, watchmen, and supervisors as defined in theAct, employed by Respondent at its San Antonio,Texas plant, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4.By requiring unit employees to sign copies of thework rules which had been in effect; by implementing itslawful decision to transfer and assign weighing functionsto order clerksin a mannerwhich caused the displace-ment of employees in the bulkloader classification (MarioDeLeon and Ramon Gomez); by eliminating job posi-tions and/or classifications in its powerhouse facilitywhich resulted in the displacement and changes in workassignmentsof Danny Castillo, Fred Contreras, JohnHernandez, and George McKee; by eliminating theswing shift in the powerhouse; by reassigning Fred Con-treras from his position in the powerhouse to a laborer'sposition; by eliminating the position of oiler in the main-tenance shop and thereafter effectuating a change in thejob classification of Jesus Contreras, and assigning thepreventative maintenance duties previously performed byContreras to Robert Guerra and Jesse Rodriguez; by re-classifyingFrancisco Torres from his job as assistantbricklayer in the kiln to a laborer's position; and bygranting a general wage increase and improved medicaland health benefits to employees, all of which actions in-volved and affected employees in the above-describedappropriate collective-bargaining unit, and were under-takenwithout notification to or bargaining with theUnion, Respondent violated Section 8(a)(5) and (1) of theAct.5.By failing and refusing at all times on and after July31, 1979, to bargain collectively with the Union concern-ing the retirement of Jose Juan Garcia, Respondent vio-lated Section 8(a)(5) and(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7.Respondent engaged in no other conduct violativeof the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act.Having found that Respondent failed to notify andbargain collectively with the Union concerning the re-classificationand assignmentofMarioDeLeon andRamon Gomez; the elimination of job positions and/orclassifications in its powerhouse facility; the reassignmentand reclassification of Fred Contreras; the elimination ofthe classification of oiler in the maintenance shop and thereassignment of the oiler's preventative duties to mainte-nance shop personnel Robert Guerra and Jesse Rodri-guez; and the elimination of the position of assistantbricklayer and reclassification and reassignment of Fran-cisco Torres, I shall order that if Ramon Gomez, DannyCastillo,FredContreras,JohnHernandez,GeorgeMcKee, Jesus Contreras, and Francisco Torres are at thetime of this Order employees of Respondent, Respond-ent,on request from the Union, reinstate each to hisformer or substantially equivalent position of employ-ment from which he was reclassified and transferredafterMarch 17, 1978, as specifically found herein. I shallfurther order that Respondent make each of these indi-viduals whole for any loss in pay which he may havesufferedas a resultof his transfer and reclassification.Having found that Respondent transferredMarioDeLeon from his bulkloader position on July 3, 1978,and reclassified him as a laborer, and having furtherfound that on July 9, 1978, DeLeon voluntarily resignedhis position of employment. I shall recommend that Re-spondent make DeLeon whole for any loss of pay he SAN ANTONIO PORTLAND CEMENT CO.355may have suffered between July 3 and 9 as a result of hisreassignment.Although DeLeon's resignation was nei-ther constructively nor discriminatorily caused by Re-spondent, within themeaningof Section 8(a)(3) of theAct, the evidence establishes that the character and loca-tion of the work to which he was assigned after his re-classification on July 3 influenced DeLeon in his decisionto resign his employment, and as his reclassification wasaccomplished without the requisite consultation and col-lective bargainingwith the Union,and setinmotion theevents which gave rise to DeLeon's resignation, in orderbest to restore the status quo ante, I shall order Respond-ent to offer Mario DeLeon reinstatement to his formerposition of bulkloader, or a substantially equivalent posi-tion of employment.Backpay which is due under the terms of this Orderarising as a result of Respondent's unilateral action in re-classifying and reassigning unit employees without con-sulting and bargainingcollectivelywith the Union shallbe computed in the manner prescribed in F.W. Wool-worthCo., 90 NLRB 289 (1950), together with interestthereon in accordance with the policy of the Board setforth inFlorida Steel Corp.,,231NLRB 651 (1977).2626 See generallyIsis Plumbing Co,138 NLRB 716 (1962).This backpay obligation on the part of Respondent shallcontinue until Respondentmeets and bargainscollective-ly in good faith with the Unionconcerningthe unilateralchanges aforesaid. SeeAnchortank Inc.,239 NLRB 430(1978).The General Counsel's requestthat interest onbackpay be computedat an annual rateof 9 percent isnot adopted, for the interestrate questionis a policy de-termination for the Board.I shall not order the swing shift in the powerhouse berestored, but to the extent employees employed in thatshift in December 1978 incurred a loss of payas a resultof this unilateral action of Respondent,I shallorder thatthey be made whole by application of theusualbackpayformula.Having further found that Respondent unilaterallygranted wageincreasesto and improved the medical andhealth benefits of employees employed in the unit repre-sented by the Union, and having ordered Respondent tocease and desist prospectively from such practice, I shallorder restoration of the status quo with respect to thesewages and benefits conditioned on the affirmativedesiresof the affected employees as expressed through their bar-gaining agent.SeeHerman Sausage Co.,122 NLRB 168(1958), enfd. 275 F.2d 229 (5th Cir. 1960).[Recommended Order omitted from publication.]